95 F.3d 41
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Jerome E. CASSELL, Petitioner.
No. 96-511.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 22, 1996.Decided:  Sept. 3, 1996.

Jerome E. Cassell, Petitioner Pro Se.
Before HALL, WILLIAMS, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Jerome Cassell brought this mandamus petition seeking an order compelling the United States District Court for the Eastern District of Virginia to act on Cassell's motion for a temporary restraining order and a preliminary injunction.  Because we note that the district court dismissed without prejudice Cassell's 42 U.S.C. § 1983 (1988) action during the pendancy of this petition, we conclude that this petition is moot.  Accordingly, we grant leave to proceed in forma pauperis, but deny the petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
PETITION DENIED.